In re: John Thompson applying for Writs of Certiorari, Prohibition, Mandamus and Habeas Corpus.
Writ granted for an evidentiary hearing. See Order.
The petition of the relator in the above entitled and numbered cause having been duly considered,
Ordered that the Honorable Bernard J. Bagert, Sr., Judge, Section “H” of the Criminal District Court for the Parish of Orleans, without undue delay, grant an evi-dentiary hearing on relator’s petition for a writ of habeas corpus filed in that court and this Court and make a determination of the merits of its application after the hearing. Competency of counsel is at issue. Particular inquiry should be made as to the time and method by which each defendant obtained counsel, i. e. retained or court appointed.